NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

14-P-1802                                              Appeals Court

                  COMMONWEALTH   vs.   DANNY ANTONE.


                            No. 14-P-1802.

       Bristol.       February 5, 2016. - January 4, 2017.

                Present:   Green, Hanlon, & Henry, JJ.


Controlled Substances. Practice, Criminal, New trial, Plea,
     Conduct of government agents, Disclosure of evidence.
     Evidence, Certificate of drug analysis, Exculpatory.



     Indictments found and returned in the Superior Court
Department on November 4, 2010.

     A motion to vacate a guilty plea and for a new trial, filed
on October 18, 2012, was heard by Wendie Gershengorn, J.,
special judicial magistrate, and an order affirming the proposed
order of the special judicial magistrate was entered by Renee P.
Dupuis, J.


     Sharon L. Sullivan-Puccini for the defendant.
     David A. Wittenberg, Assistant District Attorney, for the
Commonwealth.


    HENRY, J.    The defendant, Danny Antone, appeals from an

order denying his motion to vacate his guilty plea to the

offense of trafficking in cocaine (one hundred grams or more),
                                                                     2


G. L. c. 94C, § 32E(b)(3).    His motion arises from the

misconduct of Annie Dookhan, a chemist who was employed at the

William A. Hinton State Laboratory Institute (Hinton lab or

lab).   See Commonwealth v. Scott, 467 Mass. 336, 337-342, 349-

350 (2014) (describing Dookhan's misconduct).    On appeal, the

defendant argues that his motion should have been allowed

because (1) there was a reasonable probability that he would not

have pleaded guilty if he had known of Dookhan's misconduct,

(2) the Commonwealth failed to provide exculpatory evidence

concerning Dookhan's misconduct, and (3) Dookhan's misconduct

constitutes newly discovered evidence.    We affirm.

    Background.    1.   Facts pertaining to plea.1   As the result

of information provided by a confidential informant (CI) in the

summer of 2010, the New Bedford police began to conduct

surveillance of the defendant.    On one occasion they observed

him make a variety of maneuvers while driving his vehicle that


    1
       We summarize the facts found by the Regional
Administrative Justice, reserving certain details for discussion
with the issues raised. See Commonwealth v. Charles, 466 Mass.
63 (2013) (describing role and authority of Regional
Administrative Justices and special judicial magistrates in
procedures adopted for matters related to Dookhan's misconduct).
As the Regional Administrative Justice adopted the findings of
the special judicial magistrate, we treat the magistrate's
findings as those of the Regional Administrative Justice. See
Commonwealth v. Williams, 89 Mass. App. Ct. 383, 388 (2016). We
supplement those findings "with evidence in the record that is
uncontroverted and that was implicitly credited by the [Regional
Administrative Justice]." Commonwealth v. Hernandez, 473 Mass.
379, 380 (2015) (quotations omitted).
                                                                    3


were consistent with someone conducting "counter surveillance."

The police arranged for the CI to make two controlled purchases

of cocaine from the defendant.2    The police field test of the

substance in each controlled purchase was positive for cocaine.

     Based on this information, the police obtained search

warrants on August 13, 2010, for the defendant's home and

vehicle.   In preparation for execution of the warrants, the

police began surveillance of the defendant's home on August 18,

2010.    At approximately 9:00 P.M., they observed him depart in

his vehicle.    The police followed and eventually stopped the

defendant's vehicle.     Detective Justin Kagan approached the

vehicle on foot and observed that the defendant had locked his

doors and was drinking from a plastic water bottle.     Detective

Evan Bielski, who also was present, stated that, based on his

training and experience, the defendant's conduct was consistent

with swallowing drugs.    When the defendant refused the

detectives' requests to open the door, the detectives broke one

of the windows.   After a brief struggle, the defendant was taken

into custody.

     The police took the defendant back to his home, which was

within one thousand feet of a public school, and showed him


     2
       Immediately after completing each controlled purchase, the
CI gave the purchased substance to the police. For both
controlled purchases, surveillance was constant and at no time
did the CI meet with anyone else.
                                                                    4


copies of the search warrants.   Bielski noticed newly installed

steel doors at the home.   Although initially uncooperative, the

defendant eventually agreed to disclose the location of the

"drugs."   He led the police into a bedroom and indicated that

the drugs were in a tote bag.    Inside the tote bag, Detective

Haggerty discovered four plastic bags containing a substance

that Bielski, based on his training and experience, believed to

be cocaine.   These bags, which were weighed at the police

station, had a combined weight well over 200 grams.    Detective

Gracia found a fifth plastic bag containing a small amount of a

substance that Bielski similarly identified as cocaine.      Also

recovered during the search of the home was cash in the amount

of $220 (ninety dollars of which was in nine rolls of ten one

dollar bills), three pairs of binoculars, scales, packaging

materials, cutting agents, a cellular telephone, and cocaine

cooking materials, including metal strainers, a hot plate with a

pot of water on it, and four glass tubes.    All of the cooking

and packaging materials were set up in a storage room.

According to Bielski, the room dedicated to cooking and

processing the cocaine in combination with the cocaine and

cutting agents, both of which Bielski identified, indicated the

defendant was engaged in cocaine distribution and sale, rather

than personal use.   Bielski also stated that the binoculars were

significant because they were counter-surveillance equipment.
                                                                    5


     The five plastic bags containing substances that Bielski

identified as cocaine were sent to the Hinton Lab for analysis.

The lab issued four certificates; one certificate was issued for

two of the bags.    Each certificate is signed by Della Saunders

as the primary chemist and Dookhan as the confirmatory chemist

and is dated September 8, 2010.    Each certificate identifies the

substance in each bag as one containing cocaine, as defined in

G. L. c. 94C, § 31, and lists the weight of the substances.     The

aggregate weight of the substances is 266.88 grams.    Both

Saunders and Dookhan were listed as expert witnesses for the

Commonwealth in a joint pretrial memorandum.

     At the defendant's plea hearing on April 25, 2012, the

judge was informed by the parties that the defendant had agreed

to plead guilty in exchange for the reduction of the charge of

trafficking in 200 or more grams of cocaine to trafficking in

100 or more grams of cocaine, a sentencing recommendation of

from ten to twelve years in State prison, and the entry of a

nolle prosequi on the habitual offender and school zone charges.

The agreement eliminated the risk that the defendant, who was

fifty-seven years old, would face a minimum mandatory twenty-two

year sentence.3    The judge accepted the defendant's guilty plea


     3
       At the time, the trafficking offense carried a minimum
mandatory sentence of fifteen years and a maximum sentence of
twenty years. The habitual offender charge required the
imposition of the maximum sentence for the underlying offense,
                                                                   6


to the reduced charge and imposed the recommended sentence.     The

Commonwealth nol prossed the two remaining charges.

    2.   Motion to vacate plea.   About six months after the

defendant's plea, in light of the issues that surfaced at the

Hinton lab, the defendant moved to withdraw his guilty plea.

After a hearing at which exhibits were introduced, a special

judicial magistrate, who had been assigned to preside over

criminal cases related to Dookhan's misconduct, issued findings,

rulings, and a proposed order denying the defendant's motion.

    The magistrate applied the two-prong test set forth in

Commonwealth v. Scott, 467 Mass. at 346-358 (Ferrara-Scott

test).

    As to the first prong, the magistrate found that the

defendant was entitled to a conclusive presumption that

egregious government misconduct occurred in his case because he

had "furnished drug analysis certificates bearing Annie

Dookhan's signature on the line labeled 'Assistant Analyst.'"

    As to the second prong, the magistrate concluded that the

defendant "fail[ed] to demonstrate a reasonable probability

that, had he known of Dookhan's misconduct, he would have

rejected the plea deal and proceeded to trial."   The magistrate

rested this conclusion on her findings that "the presence of


here twenty years, and the school zone charge required a minimum
two-year sentence to be served on and after the sentence imposed
on the underlying conviction.
                                                                   7


strong circumstantial evidence of drug distribution, including

distribution materials, [the defendant's] evasive behavior, and

[the defendant's] personal knowledge as to the location of the

cocaine in the target residence, diminishe[d] the materiality of

the drug certificates" and that the plea deal considerably

reduced the defendant's exposure to committed time.   Given the

"appreciable benefits of the plea deal" and "the strong

circumstantial evidence underlying the charges," the magistrate

was "not convinced that a reasonable defendant in [the

defendant's] shoes would have rejected the deal had information

of Dookhan's malfeasance been available."   The magistrate

therefore recommended that the defendant's motion be denied.

     The defendant filed an objection to the magistrate's

findings, rulings, and proposed order.   See Commonwealth v.

Charles, 466 Mass. at 71 & n.9 (describing review procedure).

The Regional Administrative Justice (motion judge) adopted the

magistrate's findings and rulings and denied the defendant's

motion, adding as a basis for the denial that Dookhan was not

the primary chemist.4   This appeal followed.


     4
       The defendant argues that the motion judge applied the
wrong standard of review because she adopted the magistrate's
findings and the magistrate stated that she was "not convinced
that a reasonable defendant in Antone's shoes would have
rejected the deal had information of Dookhan's malfeasance been
available." We disagree. The motion judge's findings apply the
correct standard, and specifically state that she adopted the
magistrate's "analysis that Antone has not demonstrated a
                                                                        8


    Discussion.      1.   Standard of review.   "A motion to withdraw

a guilty plea is treated as a motion for a new trial under

Mass.R.Crim.P. 30(b), as appearing in 435 Mass. 1501 (2001)."

Commonwealth v. Furr, 454 Mass. 101, 106 (2009).       The

disposition of such a motion is "committed to the sound

discretion of the judge."     Scott, supra at 344.    "[T]he judge's

findings of fact are to be accepted if supported by the

evidence."   Ibid.    "We review an order [on] a new trial motion

to determine if the judge committed a significant error of law

or other abuse of discretion."     Ibid. (quotation omitted).

Here, because the motion judge adopted the magistrate's findings

and rulings, we apply the same standard of review to them.

Commonwealth v. Williams, 89 Mass. App. Ct. 383, 388 (2016).       As

the motion judge also was the plea judge, "[w]e grant

substantial deference to [her] decision."       Commonwealth v.

Sylvain, 473 Mass. 832, 835 (2016) (quotations omitted).

    2.   Ferrara-Scott test.     Relying on Ferrara v. United

States, 456 F.3d 278, 290-297 (1st Cir. 2006), the Supreme

Judicial Court articulated a two-prong test for analyzing a

defendant's motion to withdraw a guilty plea in cases involving

Dookhan's misconduct at the Hinton lab.      See Scott, 467 Mass. at




reasonable probability that he would not have pleaded guilty had
he known of Dookhan's misconduct."
                                                                   9


346-358.   See also Bridgeman v. District Attorney for the

Suffolk Dist., 471 Mass. 465, 467 n.6 (2015).

     Under the first prong, a defendant must show egregious

misconduct by the government that preceded the entry of the

defendant's guilty plea and where, as here, Dookhan signed the

certificates as an assistant analyst before the defendant

entered his plea, Scott provides that such misconduct is

conclusively presumed.5   Scott, supra at 347, 351-352.   See

Commonwealth v. Ruffin, 475 Mass. 1003, 1004 (2016) ("Underlying

[the conclusive presumption established in Scott] is the

assumption that the misconduct evidenced by the certificate

antedated the guilty plea").

     Under the second prong, the defendant "must demonstrate a

reasonable probability that he would not have pleaded guilty had

he known of Dookhan's misconduct."   Scott, supra at 355.    The

defendant must "particularize Dookhan's misconduct to his

decision to tender a guilty plea."   Id. at 354.   This is

necessarily a fact-specific inquiry.6   See id. at 356.


     5
       The finding on the first prong is not challenged on
appeal. We note that it is supported by the record: Dookhan
signed the certificates as an assistant analyst on September 8,
2010, and the defendant entered his plea on April 25, 2012.
     6
       The court in Scott outlined the factors that may be
relevant to the defendant's showing under this prong, which
"include (1) whether evidence of the government misconduct could
have detracted from the factual basis used to support the guilty
plea, (2) whether the evidence could have been used to impeach a
                                                                   10


     The thrust of the defendant's claim is that, had he known

about Dookhan's misconduct, he would have insisted on going to

trial because it is likely Dookhan's misconduct would have

invalidated the lab's analysis of the substances and the

Commonwealth, therefore, would not have been able to prove they

were cocaine.7   Specifically, he emphasizes that the confirmatory

testing performed by Dookhan is a far more discriminating

process than that used in the simple bench top tests conducted

by the primary chemist, and because the confirmatory test was

not performed, the primary test was not confirmed.8   See Scott,



witness whose credibility may have been outcome-determinative,
(3) whether the evidence was cumulative of other evidence
already in the defendant's possession, (4) whether the evidence
would have influenced counsel's recommendation as to whether to
accept a particular plea offer, and (5) whether the value of the
evidence was outweighed by the benefits of entering into the
plea agreement." Scott, supra at 355. Additional factors "may
include whether the defendant had a substantial ground of
defense that would have been pursued at trial or whether any
other special circumstances were present on which the defendant
may have placed particular emphasis in deciding whether to
accept the government's offer of a plea agreement." Id. at 356.
     7
       The defendant also asserts that "the weight of the
substances is called into question where the police weighed it
at the station with an unspecified, presumably un-calibrated
device." As the police and the primary chemist independently
weighed the substances and both determined the substances
weighed well over 200 grams, we see no merit in the defendant's
assertion.
     8
       It has since been learned that the labels "primary
chemist" and "confirmatory chemist" are terms of art. The
primary chemist "would be responsible for weighing the samples
and conducting preliminary bench tests," "make preliminary
determinations as to the identities of the samples," and prepare
                                                                  11


supra at 340-341 (describing Hinton lab protocols for primary

and confirmatory tests).

    Relying on Commonwealth v. Gaston, 86 Mass. App. Ct. 568,

574 (2014), the defendant argues that without the far more

discriminating confirmatory test, the primary test could not be

used by the Commonwealth to prove the substances were cocaine.

In Gaston, however, the question was whether there was a

"substantial risk that the jury would have reached a different

conclusion" had evidence of Dookhan's misconduct and her role as

the confirmatory chemist been admitted at trial.    Id. at 573.

The court questioned, without deciding, whether the primary

tests were sufficiently reliable to be admitted but reasoned

that "[i]f admitted, standing alone, [the tests'] discriminatory

weaknesses provide fodder for cross-examination."   Id. at 574.

The Gaston court, in reviewing Dookhan's misconduct in the

context of a trial, concluded that the misconduct would have

been a real factor in the jury's deliberations, ibid., and

granted the defendant a new trial.   See id. at 576.




samples "for the confirmatory testing process." Commonwealth v.
Resende, 475 Mass. 1, 8 (2016). Unlike the primary chemist,
"the confirmatory chemist uses sophisticated instrumentation
. . . that has both a high discriminatory power to identify the
substance and the ability to produce instrument-generated
documentation of test results." Commonwealth v. Gaston, 86
Mass. App. Ct. 568, 574 (2014).
                                                                   12


     Here, unlike in Gaston, the issue is whether the defendant

would have pleaded guilty had he known of Dookhan's misconduct,

not whether her misconduct was a real factor at a jury trial.

To address this question, the Commonwealth obtained a detailed

affidavit from the primary chemist in this case, Saunders,

regarding the analysis she performed.9   Saunders stated that

after making sure the evidence (the plastic bags containing the

substances to be tested) matched the description on the evidence

control cards, she signed it out of the evidence office.     She

determined the net weight of the substance contained in each

plastic bag.   Saunders then performed tests, including color and


     9
       Given the motion judge's statement that "[n]o reasonable
person in [the defendant's] position would have rejected the
Commonwealth's deal, especially in view of the fact that Dookhan
was not the primary chemist in the matter," we can infer that
the judge credited Saunders's affidavit and viewed her initial
testing as potentially showing that the substance was cocaine
and, in turn, a basis for accepting the plea. The defendant's
brief does not dispute the validity of the affidavit. Instead,
it argues that the motion judge's finding "ignores the
importance of the secondary chemist" whose testing is more
"sophisticated" and "discriminatory" -- an argument that
implicitly credits Saunders's affidavit as outlining the lack of
sophisticated testing.

     We note that defense counsel did not challenge the
admission of Saunders's affidavit at the motion hearing and, in
fact, used it to support the defendant's motion. Further, while
the affidavit did not exist at the time of the defendant's plea,
he would have known -- from the certificates and a joint
pretrial memorandum that lists Saunders as an expert witness for
the Commonwealth -- that Saunders played a role in determining
that the substances were cocaine and the nature of that role as
later explained in the affidavit would have been discoverable.
                                                                  13


microcrystalline tests, on the substance in each plastic bag and

documented that her findings were consistent with the presence

of cocaine.   Next, Saunders took a small sample of the substance

in each plastic bag and placed it in a glass vial, added a

reagent, capped the vial, and submitted only the vials and the

evidence control cards to the gas chromatogram/mass spectrometer

section of the lab for confirmatory testing.   Saunders secured

the plastic bags in her evidence locker, to which only she and

her supervisor had a key.   After the confirmatory tests were

completed, the evidence control cards were returned to Saunders;

the cards contained Dookhan's initials and confirmatory findings

of cocaine.   The evidence office generated certificates, which

were signed by Saunders and Dookhan and notarized.   Saunders

then returned the plastic bags to the evidence office.

    There is little question that had the defendant been aware

of Dookhan's misconduct when deciding to plead guilty, he would

have concluded that the confirmatory and far more inculpatory

testing could not be used against him, but that conclusion does

not necessarily render the work of the primary chemist a

nullity.   Saunders's affidavit makes clear that she performed at

least two tests that indicated the substances were consistent

with cocaine and that her role in testing and storing the

substances was entirely independent of the testing done by

Dookhan.   While there may have been some uncertainty whether the
                                                                   14


results of primary testing would be admissible at trial, see

Gaston, 86 Mass. App. Ct. at 574, in deciding whether to plead

guilty the defendant had to consider the likelihood that at

least some aspect of that testing would be admissible, in the

same way that field tests may be admitted.    See Commonwealth v.

Marte, 84 Mass. App. Ct. 136, 140-144 (2013) (field testing

admitted; and in combination with circumstantial evidence

sufficient to prove identity of substance).

    Moreover, as found by the motion judge, there was

significant additional evidence that suggested the substances at

issue were cocaine.   See Commonwealth v. Dawson, 399 Mass. 465,

467 (1987) ("Proof that a substance is a particular drug need

not be made by chemical analysis and may be made by

circumstantial evidence").   The police had conducted two

controlled purchases from the defendant and both substances

purchased field tested positive for cocaine; a room in the

defendant's home had all the requisite supplies, tools, and

instruments specific to cooking, processing, and packaging

cocaine for distribution; the defendant pointed out the "drugs"

to the police; and an experienced detective, based on his

training and experience, was potentially available to testify.

    While there is no guarantee that the detective who

identified the drugs as cocaine before the grand jury would have

been able to testify to that opinion at trial, the defendant, in
                                                                     15


deciding whether to plead guilty, had to consider the

possibility that the detective would be qualified to testify

that the substances were consistent with cocaine.   The

detective's testimony that the substances' appearance was

consistent with cocaine would have been inculpatory.      And to the

extent the defendant claims that the controlled purchases and

the materials found in his apartment evidence merely

distribution rather than the composition of the substances, he

overlooks proof that the controlled purchases involved only

cocaine, his apartment was specifically set up for cooking and

processing cocaine, and the only drugs found in the apartment

were identified by the police as consistent with cocaine.      The

nature of the distribution enterprise lends circumstantial force

to the inference that the substance was cocaine.    In sum, there

was significant evidence, apart from the confirmatory test by

Dookhan, that the Commonwealth may have been able to use to

prove that the substances were cocaine.

    In addition, as the motion judge found, the plea agreement

significantly reduced the defendant's sentence.    See Scott, 467

Mass. at 357 (noting that when assessing second prong of

Ferrara-Scott test, judge may consider sentence reduction

resulting from plea).   The agreement enabled the defendant, who

was fifty-seven years old at the time of the plea hearing, to

avoid a minimum mandatory twenty-two year sentence and receive a
                                                                  16


ten to twelve year sentence.10   In these circumstances, the value

of the evidence of Dookhan's misconduct was outweighed by the

benefits of entering into a favorable plea agreement that

eliminated potentially ten additional years in prison in a case

in which the defendant was confronted with a variety of

evidence, apart from the confirmatory test conducted by Dookhan,

that the Commonwealth may have been able to use to prove the

substances were cocaine.   Contrary to the affidavits submitted

by the defendant and his attorney, the motion judge did not err

in concluding that "[n]o reasonable person in [the defendant's]

position would have rejected the Commonwealth's deal."

     3.   Exculpatory and newly discovered evidence claims.    The

defendant also contends that the motion to vacate his guilty

plea should have been allowed on the basis that the Commonwealth

failed to provide exculpatory evidence (prosecutorial

nondisclosure claim) concerning Dookhan's misconduct, as

required by Mass.R.Crim.P. 14(a)(1)(A), as amended, 444 Mass.


     10
       The magistrate and the motion judge both thought that the
defendant faced a mandatory fifteen year sentence if found
guilty on the original charge of trafficking in 200 or more
grams of cocaine, and that the plea deal offered by the
Commonwealth, which reduced the charge to trafficking in 100 or
more grams of cocaine, enabled the defendant to avoid five
additional years of committed time. In fact, the benefit to the
defendant was greater, as the plea deal included the entry of a
nolle prosequi on an habitual offender charge, which enabled the
defendant to avoid a mandatory twenty year sentence on the
original trafficking charge. See note 3, supra.
                                                                    17


1501 (2005), and the United States and Massachusetts

Constitutions, see Brady v. Maryland, 373 U.S. 83 (1963), and

that Dookhan's misconduct constitutes newly discovered

evidence.11

     Knowledge of Dookhan's misconduct evolved over a number of

months as the investigation progressed.    The defendant complains

that the Commonwealth did not disclose letters sent by Dr. Linda

Han, the director of the Bureau of Laboratory Sciences, to the

Norfolk and Suffolk County12 district attorney's offices and

ultimately all district attorneys for all counties.     The first

letter was dated February 1, 2012, and addressed to the Norfolk

district attorney, informing him of a "possible breach of

protocol with respect to ninety drug samples" tested at the lab

and that were exclusively from Norfolk County.13    The second


     11
       We assume, without deciding, that Brady applies and that
the defendant's claim of prosecutorial nondisclosure is not
waived by the entry of his guilty plea. See Scott, supra at 346
n.5, 359 n.15.
     12
          The defendant's case was in Bristol County.
     13
       On January 31, 2012, the Governor's legal counsel gave
notice of a breach of protocol relating to ninety samples from
Norfolk County to the Norfolk County district attorney, the
United States Attorney for the District of Massachusetts, and
the Massachusetts District Attorneys Association. The defendant
argues it is reasonable to conclude that the District Attorneys
Association notified individual district attorneys. The
Commonwealth does not state whether it received this notice or a
copy of the follow up letter of February 1, but did argue that
the letter offered reassurances of the integrity of the samples
and "accuracy of the sample analysis."
                                                                  18


letter, dated February 21, 2012, outlined a breach of protocol

related to the ninety samples from Norfolk County and described

the failure of a chemist to properly log the transfer of the

samples that she removed from the evidence office for testing.14

The letter further indicated that, although the chemist

responsible for these mistakes was an otherwise exemplary

employee, she had been removed from all responsibilities

involving laboratory analysis.   The letter also indicated that

an investigation found "there was no evidence to suggest that

the integrity of the results was impacted by the documentation

issue with the log book."   The letter did not name the chemist

involved.

     The defendant also has identified a third letter, dated

April 20, 2012, just five days before his plea, from Dr. Han to

the Suffolk County district attorney about the investigation

into the handling of the Norfolk County evidence.   The defendant

argues that it is reasonable to conclude that all of the

district attorneys' offices received a similar letter and the

magistrate assumed they received the letters.   No information in

these three letters suggests tests conducted on any evidence



     14
       The defendant's brief notes that the executive summary in
the Hinton Laboratory Drug Lab Internal Inquiry states, "[t]he
February 21 letter was disseminated to all county District
Attorneys Offices in the Commonwealth."
                                                                  19


submitted from Bristol County were involved in the breach of

protocol, and the April 20 letter affirmatively states only

Norfolk County evidence was "involved."

     Finally, the defendant cites to evidence of a fourth letter

sent from a defense attorney to the Bristol County district

attorney's office two weeks prior to the defendant's plea.     That

letter of April 11, 2012, identifies Dookhan as the chemist

involved in misconduct at the lab and indicates that despite

Dookhan's suspension from her duties, she had testified as an

expert chemist in a Bristol County criminal prosecution without

disclosing her suspension.15

     Even if we assume that the letters were disseminated to all

the district attorneys before the date of the defendant's guilty

plea on April 25, 2012, and that they might have some

exculpatory benefit, the defendant fares no better, whether the

letters are viewed as exculpatory or newly discovered evidence.

     In Scott, the Supreme Judicial Court discussed at length

the similarity among the standards used to assess prejudice to

the defendant under the second prong of the Ferrara test (see

discussion, supra), the test for prosecutorial nondisclosure

under Federal case law, and our formulation of the test for

cases in which a defendant claims that counsel's ineffective

     15
       The April 11, 2012, letter is not in the record. Rather,
the defendant has included a September 5, 2012, letter referring
to the existence of the April 11 letter.
                                                                  20


assistance induced the defendant to plead guilty.    See Scott,

467 Mass. at 346 n.5, 355-356 & n.12, 359 n.15.   See also

Commonwealth v. Clarke, 460 Mass. 30, 46-48 (2011) (prejudice

test for withdrawal of guilty plea in ineffective assistance of

counsel cases).   As the court concluded in Scott:

    "[I]f a defendant is unable to establish prejudice under
    the second prong of the Ferrara analysis, it is likely that
    he or she would be unable to make the showing of prejudice
    required by [his or her claims of newly discovered evidence
    and prosecutorial nondisclosure] as well. Therefore,
    [consideration] of the defendant's motion based on the
    voluntariness analysis . . . set forth in [Scott] should be
    sufficient to dispose of [these claims]."

Scott, supra at 361-362 (citations omitted).

    Where we have found that the motion judge did not commit an

error of law or abuse of discretion in determining that the

defendant had failed to satisfy his burden of demonstrating a

reasonable probability that he would not have pleaded guilty had

he known of Dookhan's misconduct, we similarly conclude that he

has not satisfied his burden on his prosecutorial nondisclosure

and newly discovered evidence claims concerning that same

misconduct.

                                    Order denying motion to
                                      vacate guilty plea
                                      affirmed.